

	

		II

		109th CONGRESS

		1st Session

		S. 1862

		IN THE SENATE OF THE UNITED STATES

		

			October 7

			 (legislative day, October 6), 2005

			Mr. Smith (for himself,

			 Mr. Johnson, and

			 Mrs. Feinstein) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To establish a joint energy cooperation program within

		  the Department of Energy to fund eligible ventures between United States and

		  Israeli businesses and academic persons in the national interest, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the United States-Israel Energy

			 Cooperation Act.

		2.FindingsCongress finds that—

			(1)it is in the

			 highest national security interests of the United States to develop alternative

			 renewable energy sources;

			(2)the State of

			 Israel is a steadfast ally of the United States;

			(3)the special

			 relationship between the United States and Israel is manifested in a variety of

			 cooperative scientific research and development programs, such as—

				(A)the United

			 States-Israel Binational Science Foundation (BSF); and

				(B)the United

			 States-Israel Binational Industrial Research and Development Foundation

			 (BIRD);

				(4)those programs

			 have made possible many scientific, technological, and commercial breakthroughs

			 in the fields of life sciences, medicine, bioengineering, agriculture,

			 biotechnology, communications, and others;

			(5)on February 1,

			 1996, the Secretary of Energy and the Israeli Minister of Energy and

			 Infrastructure signed an agreement to establish a framework for collaboration

			 between the United States and Israel in energy research and development

			 activities;

			(6)Israeli

			 scientists and engineers are at the forefront of research and development in

			 the field of alternative renewable energy sources; and

			(7)enhanced

			 cooperation between the United States and Israel for the purpose of research

			 and development of alternative renewable energy sources would be in the

			 national interests of both countries.

			3.DefinitionsIn this Act:

			(1)BIRDThe

			 term BIRD means the United States-Israel Binational Industrial

			 Research and Development Foundation.

			(2)BSFThe

			 term BSF means the United States-Israel Binational Science

			 Foundation.

			(3)SecretaryThe

			 term Secretary means the Secretary of Energy, acting through the

			 Assistant Secretary for Energy Efficiency and Renewable Energy.

			4.Grant

			 program

			(a)EstablishmentIn implementing the Agreement entitled the

			 Agreement between the Department of Energy of the United States of

			 America and the Ministry of Energy and Infrastructure of Israel Concerning

			 Energy Cooperation, dated February 1, 1996, the Secretary shall

			 establish a grant program to support research, development, and

			 commercialization of alternative renewable energy sources.

			(b)Types of

			 energyIn carrying out

			 subsection (a), the Secretary may make grants to promote—

				(1)solar energy;

				(2)biomass energy;

				(3)energy efficiency;

				(4)wind energy;

				(5)fossil energy; and

				(6)other types of energy, as determined by the

			 Secretary.

				(c)Eligible

			 applicantsAn applicant shall be eligible to receive a grant

			 under this section if the project of the applicant—

				(1)(A)addresses a requirement

			 in the areas of alternative energy, improved energy efficiency, or renewable

			 energy sources determined by the Secretary and applies for the grant in

			 accordance with procedures established under this section; or

					(B)is a joint venture between—

						(i)(I)a for-profit business

			 entity, academic institution, National Laboratory (as defined in section 2 of

			 the Energy Policy Act of 2005), or nonprofit entity in the United States;

			 and

							(II)a for-profit business entity,

			 academic institution, or nonprofit entity in Israel; or

							(ii)(I)the Government of the

			 United States; and

							(II)the Government of Israel;

			 and

							(2)meets any other

			 qualifications that the Secretary may require.

				(d)Applications

				(1)In

			 generalTo be eligible to receive a grant under this section, an

			 applicant shall submit an application for the grant to—

					(A)the Secretary, in

			 accordance with procedures established by the Secretary; or

					(B)the BIRD or BSF,

			 in accordance with procedures established by the respective entity.

					(2)Use of BIRD and

			 BSF

					(A)Allocation for

			 BIRD and BSFThe Secretary shall use not less than 50 percent of

			 the funds that are provided to make grants under this section for a fiscal year

			 to make grants through the BIRD and BSF.

					(B)Allocation

			 between BIRD and BSFThe Secretary shall determine the manner in

			 which funds made available for a fiscal year under this paragraph are allocated

			 between the BIRD and BSF.

					(e)Advisory

			 board

				(1)EstablishmentThe

			 Secretary shall establish an advisory board to—

					(A)monitor how

			 grants are awarded under this section; and

					(B)provide to the

			 Secretary periodic performance reviews of actions taken to carry out this

			 section.

					(2)CompositionThe

			 advisory board shall be composed of—

					(A)a representative

			 of the Government of the United States, appointed by the Secretary; and

					(B)a representative

			 of the Government of Israel, appointed by the Government of Israel.

					(f)Repayment

				(1)In

			 generalSubject to paragraph (2), the Secretary may require a

			 recipient of a grant under this section to repay to the Secretary, the BIRD, or

			 the BSF, as determined by the Secretary, an amount equal to—

					(A)the amount of the

			 grant, including interest at a rate determined by the Secretary; and

					(B)such charges for

			 the administration of the grant as the Secretary determines appropriate.

					(2)LimitationIn

			 carrying out paragraph (1), the Secretary may not require a grant recipient to

			 repay more than 150 percent of the amount of the grant, adjusted in accordance

			 with the Consumer Price Index for all-urban consumers, United States city

			 average, as published by the Bureau of Labor Statistics.

				(g)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this section $20,000,000 for each of fiscal years 2006 through 2012.

			

